14‐3869‐cv 
Spratt v. Verizon Commc’ns Inc. 
                                             
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).    A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 21st day of March, two thousand sixteen. 
                     
PRESENT:  RALPH K. WINTER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
RONALD SPRATT, 
                               Plaintiff‐Appellant, 
 
                                         v.                                             14‐3869‐cv   
                                                                                         
VERIZON COMMUNICATIONS INC.,                                                             
                               Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                      RONALD SPRATT, pro se, Albany, New York. 
 
FOR DEFENDANT‐APPELLEE:                       MATTHEW T. MIKLAVE, Ian T. Clarke‐Fisher, 
                                              Robinson & Cole LLP, New York, New York. 
                  
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Nathan, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

              Plaintiff‐appellant Ronald Spratt, proceeding pro se, appeals the judgment 

of the district court entered September 22, 2014 in favor of defendant‐appellee Verizon 

Communications Inc. (ʺVerizonʺ), dismissing his claims of discrimination and retaliation 

in violation of 42 U.S.C. § 1981.    By Memorandum and Order entered September 17, 

2014, the district court granted Verizonʹs motion for summary judgment.    Spratt also 

challenges the district courtʹs September 17, 2013 denial of leave to amend the complaint 

for a third time to add a party.    We assume the partiesʹ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal. 

              We review de novo the district courtʹs grant of summary judgment, with the 

view that ʺ[s]ummary judgment is appropriate when there is ʹno genuine dispute as to 

any material factʹ and the moving party is ʹentitled to judgment as a matter of law.ʹʺ   

Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Commʹn, 768 F.3d 183, 192 

(2d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)).    We resolve all ambiguities and draw all 

reasonable inferences in favor of the non‐movant.    Gould v. Winstar Commcʹns, Inc., 692 

F.3d 148, 158 (2d Cir. 2012).    Summary judgment is appropriate ʺ[w]here the record 

taken as a whole could not lead a rational trier of fact to find for the non‐moving party.ʺ   



                                               2
Durakovic v. Bldg. Serv. 32 BJ Pension Fund, 609 F.3d 133, 137 (2d Cir. 2010) (quoting Hayes 

v. New York City Depʹt of Corr., 84 F.3d 614, 619 (2d Cir. 1996)).    A district courtʹs decision 

to deny leave to amend a complaint is reviewed for abuse of discretion.    See Loreley Fin. 

(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 169 (2d Cir. 2015).   

               Upon review, we conclude that the district court correctly ruled that 

Sprattʹs discrimination claim failed as a matter of law because he was unable to raise an 

inference of discriminatory intent in connection with his termination.    The only direct 

evidence of racially discriminatory animus ‐‐ a pair of racist remarks made by Sprattʹs 

supervisor, Emilio Acevedo, a year and a half before the events in question ‐‐ do not raise 

such an inference because the remarks were too remote from, and unrelated to, the 

decision‐making process that resulted in Sprattʹs termination.    Nor did Spratt present 

indirect or circumstantial evidence from which a reasonable jury could have found that 

discrimination was a motivating factor in his discharge.     

               Likewise, the district court correctly determined that the record contained 

insufficient evidence to raise a triable issue of fact as to retaliation.    The district court 

correctly identified Sprattʹs retaliation claim as a ʺcatʹs pawʺ theory of liability, meaning 

that he sought to hold Verizon liable for the animus of a supervisor who was not 

ultimately responsible for the employment decision.    See Staub v. Proctor Hosp., 562 U.S. 

411, 421‐22 (2011) (accepting the validity of catʹs paw analysis in the context of 

employment discrimination under the Uniformed Services Employment and 



                                                3
Reemployment Rights Act of 1994).    A supervisorʹs retaliatory actions must be the 

ʺbut‐forʺ cause of the employerʹs adverse employment action.    See Vega v. Hempstead 

Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir. 2015) (citing Univ. of Tex. Sw. Med. Ctr. v. 

Nassar, 133 S. Ct. 2517, 2533 (2013)) (discussing retaliation in the context of Title VII); see 

also Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010) (holding that substantive 

legal principles for claims under Title VII also apply to claims under § 1981).    Although 

the district court held that Spratt had failed to establish proximate cause between 

Acevedoʹs allegedly false report of the January 14 telephone conversation and Sprattʹs 

termination, application of the proper but‐for standard only buttresses the courtʹs 

conclusion as it eliminates the need to weigh the relative impact of Acevedoʹs allegedly 

false report.   

                   Finally, the district court did not abuse its discretion in denying Sprattʹs 

post hoc motion to amend his complaint to re‐add Acevedo as a party two years after he 

had stipulated to Acevedoʹs dismissal.    Accordingly, we affirm for substantially the 

reasons stated in the district courtʹs well‐reasoned and thorough orders. 

                   Additionally, Sprattʹs contention that he was the victim of disability 

discrimination will not be considered because it is raised for the first time on appeal.   

See Magi XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 724 (2d Cir. 2013).         

                                  




                                                   4
             We have considered all of Sprattʹs remaining arguments and find them to 

be without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                        FOR THE COURT:   
                                        Catherine O’Hagan Wolfe, Clerk 




                                           5